Citation Nr: 1211149	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-19 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a rating in excess of 10 percent for lumbar strain and spasm.

3.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) prior to May 23, 2006.

4.  Entitlement to a rating in excess of 10 percent for GERD from May 23, 2006.

5.  Entitlement to a compensable rating for left testicle varicocele prior to May 28, 2009.  

6.  Entitlement to a rating in excess of 10 percent for left testicle varicocele from May 28, 2009.

7.  Entitlement to a compensable rating for varicose veins prior to May 23, 2006.

8.  Entitlement to a rating in excess of 10 percent for varicose veins from May 23, 2006.

9.  Entitlement to a rating in excess of 20 percent for neuropathy, left leg saphenous and peroneal nerve branches (left leg neuropathy).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In March 2006, the RO granted service connection for varicose veins (0 percent), left leg neuropathy (20 percent), lumbar spine strain and spasm (10 percent), left testicle varicocele (10 percent), and GERD (0 percent).  All ratings were effective from March 25, 2005.

In April 2007, the RO increased the assigned ratings for GERD and varicose veins to 10 percent effective May 23, 2006.  In November 2007, the RO denied service connection for headaches.

The Board notes that the Veteran sought an increased rating for his left leg neuropathy.  The RO proposed a reduction in the assigned 20 percent rating in April 2007, and executed the reduction in a November 2007 rating decision.  However, in a June 2008 statement of the case (SOC), the RO restored the originally assigned 20 percent rating.  Therefore, the issue on appeal with respect to left leg neuropathy is solely that of an increased rating.

The Veteran testified at an RO hearing in April 2008.  A copy of the hearing transcript has been associated with the claims file.

The issue of entitlement to a rating in excess of 10 percent for varicose veins from May 23, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's headaches did not originate in and are not otherwise etiologically related to service.

2.  Prior to July 31, 2007, and from January 6, 2010, the Veteran's lumbar spine condition manifested with forward flexion greater than 60 degrees and combined range of motion greater than 120 degrees.

3.  From July 31, 2007 to January 5, 2010, the Veteran's lumbar spine condition resulted in 50 degrees of forward flexion; ankylosis was not demonstrated.

4.  Prior to May 23, 2006, the Veteran's GERD is not shown to have resulted in pyrosis, regurgitation, or dysphagia.

5.  From May 23, 2006, the Veteran's GERD manifested through dysphagia, regurgitation, and pyrosis, but was not productive of considerable impairment of health.  

6.  Prior to May 28, 2009, the Veteran's left testicle varicocele did not result in any urinary incontinence, nocturia, or daytime voiding intervals of 2 to 3 hours.

7.  From May 28, 2009, the Veteran's left testicle varicocele did not result in urinary incontinence, voiding 3 or 4 times at night, or daytime voiding intervals of 2 to 3 hours.

8.  Prior to May 23, 2006, the Veteran's varicose veins did not result in intermittent edema of an extremity, or aching or fatigue in a leg after prolonged standing or walking.

9.  The Veteran's left leg neuropathy is manifested by motor strength of 4/5, diminished sensation, and pain.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  Prior to July 31, 2007 and from January 6, 2010, the criteria for a rating in excess of 10 percent for lumbar strain and spasm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011). 

3.  From July 31, 2007 to January 5, 2010, the criteria for a 20 percent rating for lumbar strain and spasm have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011).

4.  Prior to May 23, 2006, the criteria for a compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2011).

5.  From May 23, 2006, the criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2011).

6.  Prior to May 28, 2009, the criteria for a compensable rating for a left testicle varicocele have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7529 (2011).

7.  From May 28, 2009, the criteria for a rating in excess of 10 percent for a left testicle varicocele have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7529 (2011).

8.  Prior to May 23, 2006, a compensable rating for varicose veins is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.110, Diagnostic Code 7120 (2011).

9.  The criteria for a rating in excess of 20 percent for neuropathy, left leg saphenous and peroneal nerve branches, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
	
Prior to the initial adjudication of the Veteran's claims, letters dated in June 2005 June 2007 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The June 2007 letter included the criteria for establishing an effective date and disability rating.  See Dingess.

To the extent that the Veteran was not notified of the criteria for establishing an effective date and disability rating  prior to the March 2006 rating decision on appeal, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's May 2007 notice of disagreement (NOD), he took issue with the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a June 2008 SOC which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's service-connected conditions; and provide an opinion on the etiology of the Veteran's claimed headaches.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection for Headaches

1.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

2.  Evidence

The Veteran underwent an enlistment examination in September 2000.  No relevant abnormalities were noted.  However, service treatment records show the Veteran fell down a ladder in 2002.  He was assessed with occipital region pain.  He was also involved in a motor vehicle accident in 2002.  He complained of left-sided head pain.  He denied any loss of strength, sensation, or memory.  He was diagnosed with a head contusion.  The Veteran complained of headaches in July 2003.  No specific findings were recorded.  A May 2004 examination yielded no relevant abnormalities. The Veteran denied any history of headaches in May 2004 and January 2005.  

Private treatment records dated April 2005 also show the Veteran denied a history of headaches.

The Veteran underwent a VA general examination in July 2005.  He did not complain of any present or past headaches, and a diagnosis of headaches was not among the listed conditions.

VA treatment records dated April 2007 show the Veteran reported experiencing frontal headaches recently, associated with prolonged reading.  Additional records date July 2007 show the Veteran complained of headaches which started at the back of the neck and moved up the back of the head.  He reported falling during service, and experiencing memory problems, irritability, and headaches afterwards.  

The Veteran underwent a VA examination in October 2007.  The claims file was reviewed by the examiner, who noted the Veteran's head injuries from an in-service fall and motor vehicle accident.  The Veteran reported that his headaches started after an episode of shingles in January 2006.  He also developed left parotid gland inflammation with significant headaches.  His headaches started in the occipital area and radiated forward in a band-like distribution.  He denied any photophobia or phonophobia.  They occurred more when the Veteran was stressed, and worsened when the Veteran was fasting.  The examiner diagnosed tension-type headaches.  He stated that these were less likely than not to be related to in-service head or neck injuries given the period of 4 years for the onset of the current type headaches.

VA treatment records dated March 2008 reflect a diagnosis of headaches which are multifactoral, and due to trauma, shingles, and concurrent stress.

The Veteran testified at an RO hearing in April 2008.  With respect to his headaches, he reported experiencing them 2 to 3 times per week, usually when he tried to concentrate on something.  He also experienced severe headaches in the morning.  

3.  Analysis

Based on the evidence of record, the Board finds that service connection for headaches is not warranted.  Although the Veteran sustained head injuries in service and is currently diagnosed with headaches, the overall weight of the evidence is against a finding that the Veteran's current condition is etiologically related to service.  

The Veteran had head trauma in 2002, and he complained of headaches in July 2003.  However, subsequent service treatment records show no further complaints or treatment, and the Veteran denied a history of additional headaches through July 2005.  He did not report additional symptoms until April 2007.  The VA examiner in this case concluded that the Veteran had tension headaches that were not related to service.  This was based on the 4 year gap between injuries in service and current complaints.

The Board notes that the Veteran was diagnosed with headaches due to trauma, shingles, and concurrent stress.  To the extent that this diagnosis relates the Veteran's headaches to service, the Board notes that no rationale was provided for this conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Therefore, the overall weight of the competent medical evidence is against a finding that headaches are related to service.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  

Here, while the Veteran has asserted that his headaches are attributable to injuries sustained in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  He is certainly competent to address perceptions of pain in his head.  The issue of the etiology of such pain, however, is another matter.  In this regard, given the onset of the headaches and the Veteran's particular medical history, determining whether the current headaches are related to the incident in service or a post-service event or onset involves, in the Board's opinion, enough variables as to make the determination of the etiology more appropriately within the province of medicine rather than lay expertise.  In any event, the Board finds the probative value of the lay opinions are outweighed by that of the VA examiner, who clearly does have more training, experience and education in determining the etiology of disorders.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the Veteran denied a history of headaches on several examinations conducted between July 2003 and April 2007.  These facts weigh heavily against any claim he now makes that he has had problems ever since service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for several years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Finally, the Board notes that in a November 2007 statement, the Veteran reported that his headaches not only began on active duty, but were aggravated by neck pain as well.  To the extent that the Veteran is claiming service connection for headaches on a secondary basis, he is not service-connected for a neck or cervical spine condition.  Therefore, service connection on a secondary basis is not warranted.

Accordingly, the Board finds the preponderance of the evidence is against the claim of service connection for headaches.


C.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

1.  Lumbar Strain and Spasm

a.  Rating Criteria

The Veteran is currently assigned a 10 percent rating for a lumbar spine condition under Diagnostic Code 5237.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000.

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in June 2005.  Therefore, only the most recent criteria regarding disabilities of the spine will be considered.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2011).

Under the General Rating Formula, the regulations provide, in pertinent part, for a higher 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

b.  Evidence

The Veteran underwent a VA general examination in July 2005.  On examination, the Veteran had forward flexion of 75 degrees, with pain in the paralumbar area, greater on the left.  Extension was 25 degrees with mild pain.  Rotation was 25 degrees with mild pain bilaterally.  Lateral flexion was 25 degrees with mild pain at the end range of motion bilaterally, greater on the left.  Repetitive use resulted in additional pain, spasm, and stiffness, but the examiner could not assign additional degrees of limited motion without speculating.  The Veteran denied any bowel or bladder problems.  Muscle strength was decreased in the left lower extremity compared to the right.

The Veteran underwent a VA examination for the back in August 2006.  He reported back pain rated as 5/10 to 6/10 in severity.  He denied any radiating pain or bowel or bladder complications.  He treated his condition with Tylenol #3 as needed.  Pain increased in cold weather.  He reported being able to walk for about 1 mile.  On examination, forward flexion was 85 degrees and extension was 20 degrees, with pain at the end range of motion.  Rotation was 30 degrees bilaterally, with pain at the end range of motion for left rotation.  Lateral flexion was 30 degrees bilaterally.  There was no spasm, guarding, or tenderness resulting in abnormal gait.  There was no abnormal spinal contour or ankylosis.  Sensation, motor strength, and reflexes were normal.  There was no indication of any incapacitating episodes.  

A November 2006 MRI of the spine revealed a transitional L5 vertebra.  VA treatment records dated July 2007 show forward flexion of 50 degrees and extension of 12 degrees.  Lateral bending was 10 degrees bilaterally.  Motor strength was 5/5 in the right lower extremity and 4/5 in the left lower extremity.

The Veteran testified at an RO hearing in April 2008.  He reported pain in the lower back, but denied any radiation.

The Veteran underwent a VA examination in January 2010.  He reported daily dull pain localized in the lumbosacral area, rated between 2/10 and 6/10 in severity.  There was no radiating pain.  He denied any flare-ups.  He treated his condition with Tylenol #3.  The Veteran reported being able to walk several miles with his pain, and his walk was steady.  On examination, the Veteran had normal symmetry and lordosis of the spine.  Forward flexion was 90 degrees, with the onset of pain at 70 degrees.  Extension was 20 degrees, with the onset of pain at 20 degrees.  Lateral flexion was 20 degrees bilaterally, with the onset of pain at 20 degrees.  Rotation was 30 degrees bilaterally without pain.  Findings were unchanged following repetitive motion.  There was no indication of incapacitating episodes in the past year.  Sensation was normal in the right lower extremity and diminished in the left lower extremity.  Motor strength was normal.  The Veteran was a student and was able to complete his studies despite his back condition.

c.  Analysis

Based on the evidence of record, the Board finds that a staged rating is warranted.  

Prior to July 31, 2007 and from January 6, 2010, a rating in excess of 10 percent is not warranted.  The evidence of record does not reflect findings consistent with a higher 20 percent rating.  As noted above, a 20 percent rating is warranted for forward flexion greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the lumbar spine of not greater than 120 degrees.  A 20 percent rating is also warranted if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In this case, the Veteran demonstrated 75 degrees of flexion and 200 degrees of combined motion in July 2005, albeit with mild pain.  In August 2006, forward flexion was 85 degrees, and combined motion was 225 degrees.  In January 2010, forward flexion was limited by pain to 70 degrees, and combined motion was 190 degrees.  Abnormal gait or spinal contour was not demonstrated.  These findings are not consistent with a higher schedular rating, nor does the effect of the Veteran's condition on activities of daily living result in a level of disability otherwise consistent with a higher 20 percent rating during these periods.

However, from July 31, 2007 to January 5, 2010, a 20 percent rating is warranted.  VA treatment records from July 2007 reflect forward flexion of only 50 degrees, which meets the rating criteria for the higher 20 percent rating.  A higher 40 percent rating is not warranted during this period, as the evidence does not reflect either forward flexion of 30 degrees or less or favorable ankylosis of the lumbar spine.

The Board notes that the above range of motion findings were unchanged with repetitive motion testing.  Given that the pain associated with the movements is only mild in nature, and that the Veteran's active range of motion is clearly not restricted to a degree even remotely close to that required for a higher rating for either period, the Board finds that even with consideration of functional impairment due to factors such as pain, the Veteran is not entitled to a higher rating for either period.

A higher rating under the Formula for Rating Intervertebral Disc Syndrome has also been considered.  However, the evidence does not reflect any incapacitating episodes during the period on appeal.

The Board has also considered separate ratings for neurologic abnormalities.  As discussed below, the Veteran is already service-connected for left leg neuropathy, and that rating will be discussed separately.  The Veteran denied any radiating pain from his back, and the evidence does not reflect any disability of the right lower extremity.  Sensation, strength, and reflexes were normal throughout the period on appeal.  The Veteran also denied any bowel or bladder complications.  Therefore, separate ratings for neurologic abnormalities are not warranted.


2.  GERD

a.  Rating Criteria

The Veteran was assigned a 0 percent rating for GERD prior to May 23, 2006, and a 10 percent rating thereafter, under Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

Under Diagnostic Code 7346, hiatal hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrants a 60 percent disability rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent disability rating.  A hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity warrants a 10 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.

b.  Evidence

The Veteran underwent a VA general examination in July 2005.  He reported an incident of gastrointestinal pain with bloody stool in 2003.  The Veteran was diagnosed with GERD, but no significant findings or symptom history was recorded.

The Veteran underwent a VA examination in August 2006.  The Veteran reported occasional belching where the air does not come out easily.  He occasionally regurgitated food.  He experienced dysphagia with fries, burgers, and bread, and had to drink fluids to help it go down.  He denied any epigastric pain or substernal pain.  He experienced heartburn with spicy food, and used Tums or Pepcid 3 to 4 times per week.  He denied any nausea or vomiting.  An esophogastroduodenoscopy indicated an esophageal stricture.  The Veteran's weight was stable, and there was no indication of anemia.

The Veteran testified at an RO hearing in April 2008.  He stated that he took a lot of different medications, which caused stomach upset.  He could not eat spicy food and generally took Tums as needed for heartburn.  

The Veteran underwent an additional examination in May 2009.  He continued to experience heartburn when eating spicy food.  He experienced dysphagia with solid food and a gagging discomfort in his throat.  There was no hematemesis or regurgitation.  He seldom vomited.  Examination revealed no significant findings.  The Veteran's weight was stable, and there was no anemia.

c.  Analysis

Based on the evidence of record, the Board finds that a compensable rating for GERD is not warranted prior to May 23, 2006.  The only relevant evidence during that period is the VA general examination in July 2005 which diagnosed GERD and related it to service.  However, no significant findings were recorded and the Veteran did not report any relevant symptoms.  Therefore, there is no basis on which to grant a compensable rating for this period.

The Board also finds that a rating in excess of 10 percent for GERD is not warranted from May 23, 2006.  As noted above, a higher 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  While the Veteran reported experiencing symptoms such as dysphagia and regurgitation, they do not appear to result in any significant impairment of health as contemplated by the 30 percent rating.  The Veteran's weight was stable and there was no indication of anemia.  The Board acknowledges the Veteran's contentions regarding the severity of his condition.  However, the overall level of disability resulting from the Veteran's GERD is adequately rated under the assigned 10 percent rating.

3.  Left Testicle Varicocele

a.  Rating Criteria

The Veteran was assigned a 0 percent rating prior to May 28, 2009, and a 10 percent rating thereafter, under Diagnostic Code 7599-7529.

Under Diagnostic Code 7529, benign neoplasms of the genitourinary system are rated as renal dysfunction or voiding dysfunction, whichever is prominent.  38 C.F.R. § 4.115b, Diagnostic Code 7529.  As discussed below, the predominant symptoms relate to voiding dysfunction.

Voiding dysfunction is rated as urine leakage or frequency, or obstructive voiding.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence: requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating; requiring the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating; and requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  38 C.F.R. § 4.115a.

Under the criteria for rating for urinary frequency, a daytime voiding interval of less than one hour, or awakening to void five or more times per night, warrants a 40 percent rating.  A daytime voiding interval of between one and two hours, or awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval of between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  Id.


b.  Evidence

A VA general examination in July 2005 noted a small varicocele at the base of the left scrotum, but recorded no other significant findings.

The Veteran underwent a VA examination in August 2006.  He developed an aching pain in his left testicle.  He denied any lethargy, weakness, or weight changes.  There was no urinary hesitancy, dysuria, or incontinence.  He had not been treated for any urinary tract infections or nephritis.  He had not received any treatment for the condition.  There was no testicular atrophy.  The Veteran reported a decreased erection for the past year, but was able to achieve intercourse.  

The Veteran testified at an RO hearing in April 2008.  He stated that his varicocele limited his ability to sit down and stay comfortable.  This affected him in school.  He experienced pain in the area of the left testicle.

Another VA examination was conducted in May 2009.  The Veteran reported an aching pain in the left testicular region that was aggravated by physical activity.  He denied any lethargy, weakness, or weight change.  He voided 2 times per night and 6 times during the day.  There was no dysuria or hesitancy.  He denied any incontinence or use of absorbent materials.  The examiner indicated that there were no effects on the Veteran's occupation or activities of daily living.  An examination revealed no deformities of the penis, testicles, epididymis, or spermatic cord.  There was no testicular atrophy. 

c.  Analysis

Based on the evidence of record, the Board finds that a compensable rating for the Veteran's service-connected left testicle varicocele is not warranted prior to May 28, 2009.  Prior to that date, the evidence does not reflect any urinary incontinence, nocturia, or other symptoms consistent with a compensable rating under the schedualar criteria.  Although the Veteran testified that he experienced some pain in the left testicular area, he did not report any urinary symptoms.

Moreover, a rating in excess of 10 percent is not warranted from May 28, 2009.  The VA examination on that date noted that the Veteran voided twice per night and 6 times during the day.  These findings fall squarely within the criteria for the assigned10 percent rating.  A higher 20 percent rating is not warranted, as the Veteran did not void 3 or 4 times per night, or have a daytime voiding interval of between 1 and 2 hours.






4.  Varicose Veins

a.  Rating Criteria

The Veteran was assigned a noncompensable rating for varicose veins prior to May 23, 2006 under Diagnostic Code 7120.

Under Diagnostic Code 7120, a non-compensable disability rating is assigned for asymptomatic palpable or visible varicose veins.  A 10 percent disability rating is assigned for intermittent edema of an extremity or aching or fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive, board-like edema with constant pain at rest.  These ratings are for involvement of a single extremity.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2011).

b.  Evidence

The Veteran underwent a VA general examination in July 2005.  The examiner noted a history of left leg vein stripping in service in October 2002.  However, no physical findings addressing the rating criteria above were recorded with respect to varicose veins.  Varicose veins were not diagnosed by the examiner.

c.  Analysis

Based on the evidence of record, the Board finds that a compensable rating for varicose veins is not warranted for the period in question.  The evidence does not reflect findings of intermittent edema of an extremity, or aching or fatigue in a leg after prolonged standing or walking, with those symptoms relieved by elevation of the extremity or compression hosiery.  There is nothing to suggest that the Veteran's condition otherwise results in a level of impairment consistent with a 10 percent rating.

5.  Left Leg Neuropathy

a.  Rating Criteria

The Veteran is currently assigned a 20 percent rating for his left leg neuropathy under Diagnostic Code 8527-8521.  

A 0 percent rating is assigned for mild or moderate paralysis of the internal saphenous nerve.  A 10 percent rating is assigned for severe or complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8527.

Under Diagnostic Code 8521, a 20 percent rating is warranted for moderate incomplete paralysis of the external politeal nerve; a 30 percent rating is warranted for severe incomplete paralysis; and a maximum rating of 40 percent is warranted for complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

b.  Evidence

VA treatment records dated June 2005 show the Veteran had weakness in the left leg for dorsiflexion and plantar flexion.    

The Veteran also underwent a VA general examination in July 2005.  The Veteran reported that he could not stand on his left leg, jump, or play basketball as he used to.  He could no longer run.  On examination, the Veteran had decreased left leg hopping and foot tapping when compared to the right.  Dorsiflexion strength was 4+/5.  Left leg strength was otherwise 5/5.  There was decreased sensation in the left leg and foot.  The Veteran was able to walk on his heels and toes, but experienced pain in the left foot with heel walking.

An October 2005 electromyography study (EMG) revealed decreased SNAP amplitude and mildly slowed conduction velocity in the left saphenous sensory nerve.  

A VA examination was conducted in August 2006.  On examination, there was no weakness or atrophy demonstrated.  Muscle tone was normal.  Deep tendon reflexes were bilateral.  Sensation was normal to light touch, pin prick, vibration, and position sense.  The examiner noted that there was no evidence of neurological deficit.

An EMG dated November 2006 showed normal findings.  On examination, there was no weakness of the left lower extremity, but pin prick sensation was reduced in the medial leg.   

Records dated April 2007 show the Veteran complained of pain, numbness, and tingling in the left leg.  Examination revealed decreased strength in left foot flexion.  

A November 2007 EMG also showed normal findings.

The Veteran's treating physician wrote a letter dated December 2007 in support of the Veteran's claim.  He stated that the chart showed limited strength, range of motion, and sensation in the left lower extremity.  While the EMG might have shown improvement in saphenous nerve conduction, this was not clinically correlated.  The Veteran's pain and strength limited his lifestyle.

The Veteran testified at an RO hearing in April 2008.  He stated that the pain in his leg limited his ability to play basketball, go to school, concentrate, walk for long periods, and carry things.  He had difficulty with jobs that required standing.  He treated his condition with a variety of medications.  

The Veteran underwent a VA examination in May 2009.  The Veteran reported experiencing weakness and pain in his left leg which resulted in an inability to stand for long periods.  He described the pain as aching, sharp, and moderate in intensity.  It worsened with physical activity, and he experienced severe flare-ups daily.  He treated his condition with medication and wore compression stockings.  On examination, there was good strength in the left leg and a good response to monofilament.  Pin prick and proprioception were intact.  

The Veteran also underwent a VA examination for his back in January 2010 which included findings related to his left leg neuropathy.  On examination, sensation was normal except for a mild paresthesia and numbness along the saphenous vein distribution of the left leg.  Reflexes were 2/4.  Left leg strength was normal.  

c.  Analysis

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for neuropathy of the left leg saphenous and peroneal nerve branches is not warranted.  As noted above, a higher 30 percent rating is warranted for instances of severe incomplete paralysis.  At worst, the Veteran's neuropathy is manifested through leg motor strength of 4/5, diminished sensation, numbness, and pain.  The Board has also considered the Veteran's testimony regarding how his condition impairs walking, concentrating, and playing basketball.  However, when viewed collectively, these findings are consistent with an overall level of disability contemplated by the assigned 20 percent rating.  That is, they do not result in a level of impairment consistent with a higher 30 percent rating.  

6.  Lay Testimony

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as back pain, leg numbness, and heartburn.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

7.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine condition, GERD, varicocele, varicose veins, and left leg neuropathy, with the established criteria found in the rating schedule for those disabilities, shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  While the Veteran reported that his conditions interfered with school and occupational duties, there is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Service connection for headaches is denied.

A rating in excess of 10 percent for lumbar strain and spasm prior to July 31, 2007 and from January 6, 2010 is denied.

A 20 percent rating for lumbar strain and spasm is granted from July 31, 2007 to January 6, 2010, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for a left testicle varicocele prior to May 28, 2009 is denied.

A rating in excess of 10 percent for a left testicle varicocele from May 28, 2009 is denied.

A compensable rating for varicose veins prior to May 23, 2006 is denied.

A rating in excess of 20 percent for neuropathy, left leg saphenous and peroneal nerve branches, is denied.


REMAND

With respect to the issue of entitlement to a rating in excess of 10 percent for varicose veins from May 23, 2006, the Board finds that additional development is necessary.

The Veteran was most recently afforded an examination for his varicose veins in August 2006.  The evidence of record generated since that time does not adequately demonstrate the current severity of the Veteran's condition.  Accordingly, VA is required to afford him a contemporaneous VA examination to assess the current extent and severity of his varicose veins disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of a disability, fulfillment of the duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence to adequately assess the impairment level since the prior examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of his varicose veins.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should identify all associated pathology found to be present and include findings from all indicated tests and studies.  To the extent possible, the examiner should identify the presence and extent (to include whether a symptom is intermittent, persistent, or constant) of edema, pain, subcutaneous induration, stasis pigmentation, eczema, ulceration, aching and fatigue; and state the extent that symptoms are relieved by elevation of extremity or compression hosiery.  If no symptoms are present, the examiner should note that the condition is asymptomatic or without noticeable symptoms.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3. After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


